Citation Nr: 0426703	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  99-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than August 23, 
1997, for the grant of an increased rating for postoperative 
residuals of a left knee injury. 

2.  Entitlement to an increased disability rating for 
postoperative residuals of a left knee injury, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO granted the veteran an 
increased evaluation for his service-connected postoperative 
residuals of a left knee injury; the rating was increased 
from 0 percent to 20 percent, effective August 23, 1997.  The 
veteran disagreed with the January 1999 rating decision and 
this appeal ensued.  By a November 1999 rating decision, the 
RO increased the evaluation assigned the postoperative 
residuals of a left knee injury to 30 percent, effective 
August 23, 1997.  

In June 2001, the veteran testified before the undersigned 
member of the Board at a videoconference hearing at the RO in 
Cleveland, Ohio.  A copy of the hearing transcript has been 
associated with the claims file.  

In June 2003, the Board remanded the veteran's claims to the 
RO for additional development.  The case has returned to the 
Board for appellate review. 

This case has been advanced on the Board's docket.  38 C.F.R. 
§ 20.900(c) (2003).

(The issue of entitlement to an increased disability rating 
for postoperative residuals of a left knee injury, currently 
evaluated as 30 percent disabling, will addressed in the 
REMAND portion of the decision below.)




FINDING OF FACT

The veteran filed an informal claim, via telephone contact 
with the RO, for an increased rating for his service-
connected left knee disability on June 11, 1998, and the 
earliest date when it was factually ascertainable that an 
increase in disability occurred was November 29, 1996.


CONCLUSION OF LAW

An effective date earlier than August 23, 1997, for an award 
of a 30 percent schedular rating for service-connected left 
knee disability is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5110 (West 2002); 38 C.F.R. 
§§ 3.157(b)(2), 3.400 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).

More specifically, the effective date of an award of 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date, otherwise the date of receipt of claim 
is the effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such an informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157 (2003).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital. 38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b)(2).

In this case, a claim for increase was previously denied in 
March 1996.  The veteran was notified of the RO's decision by 
a letter dated March 14, 1996.  There was no appeal initiated 
by the veteran.  

The veteran is seeking an earlier effective date for the RO's 
grant of a 30 percent evaluation for his service-connected 
left knee disability.  By a November 1999 rating decision, 
the RO awarded him an increased rating, to 30 percent, 
effective August 23, 1997.  The crux of the veteran's 
contention is that the effective date should be June 1996, 
which he claims is the date that a private magnetic resonance 
imaging scan revealed an increase in severity of his left 
knee disability.  

It is not disputed in this case that the veteran's informal 
claim for an increase following the March 1996 denial was 
taken by telephone at the RO on June 11, 1998 (see Report of 
Contact, dated June 11, 1998.)  While it is true that there 
are private medical records, dated from 1993 to 1998, which 
show treatment for the veteran's service-connected left knee 
disability, such evidence was not received by the RO until 
August 7, 1998.  As noted in the preceding paragraphs, 
regulations mandate that such evidence cannot be accepted as 
an informal claim for an increase prior to the date of 
receipt, which was August 7, 1998.  Accordingly, there is no 
basis for finding that a claim was filed any sooner than June 
11, 1998.  

As for when it was factually ascertainable that an increase 
in disability occurred, the Board notes that records show as 
early as November 29, 1996, that the veteran experienced 
frequent subluxations when walking.  This appears the date on 
which it is factually ascertainable that an increase occurred 
to the level of "severe" subluxation or lateral 
instability, thereby warranting a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Nevertheless, as 
noted in the discussion above, this date may be awarded as 
the effective date only if a claim is received within one 
year.  38 U.S.C.A. § 5110.  In this case, a claim was not 
received until June 1998, more than one year after it was 
factually ascertainable that an increase occurred.  
Therefore, the law mandates that the effective date be set as 
the date of receipt of the claim for an increase.  Id.  Since 
the RO has already awarded a date earlier than June 11, 1998, 
which was the date of claim, an earlier effective date is not 
warranted.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  The Board has considered the final 
regulations that VA issued to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
VAOPGCPREC 7-2003.  A discussion of the pertinent VCAA and 
regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in September 2003.  
The letter apprised the veteran of the provisions under the 
VCAA and the implementing regulations, of the evidence needed 
to substantiate the claim on appeal, and the obligations of 
VA and the veteran with respect to producing that evidence.  
The September letter advised the veteran that VA must make 
reasonable efforts to assist him in getting evidence, 
including such things as medical records, employment records, 
or records from other Federal agencies.  In addition, in a 
March 1999 statement of the case and a July 2004 supplemental 
statement of the case, the RO informed the veteran of the 
regulations pertaining to effective dates.  

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, in June 
2003, the Board remanded the veteran's claim to the RO for 
development in accordance with the VCAA.  In July 2001, the 
veteran gave testimony concerning his earlier effective date 
claim before the undersigned member of the Board at a video 
conference hearing at the RO in Cleveland, Ohio.  In 
addition, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  


ORDER

An effective date prior to August 23, 1997, for the 
assignment of a 30 percent rating for residuals, 
postoperative injury of the left knee is denied.


REMAND

A determination has been made that additional development is 
necessary concerning the claim for an increased evaluation 
for the service-connected left knee disability, currently 
evaluated as 30 percent disabling.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In June 2003, the Board 
remanded the case to the RO for gathering additional medical 
evidence, including a VA medical examination.

More specifically, the June 2003 remand instructed the RO to 
have the appellant undergo an orthopedic examination.  The 
Board's remand instructions requested that the examiner 
comment on the extent of any incoordination, weakened 
movement and excess fatigability on use of the left knee, 
state any specific functional impairment due to pain of the 
left knee, express an opinion concerning whether there would 
be additional limits on functional ability on repeated use or 
during flare-ups (if the veteran described flare-ups), and, 
if feasible, express this in terms of additional degrees of 
limitation of motion on repeated use or during flare-ups of 
the left knee.  In addition, the examiner was also requested 
to provide an opinion concerning the impact of the veteran's 
service-connected left knee disability on his ability to 
work.  However, a review of the June 2004 VA examination 
report reveals that the VA examiner provide the opinions 
requested by the Board.  Given the guidance of the Court in 
Stegall, the case must be remanded in order to accomplish 
these directives.

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  As indicated above, in 
re-adjudicating this issue, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.

Accordingly, this matter is hereby REMANDED to the 
RO for the following actions:

1.  The RO should schedule the 
veteran for a VA orthopedic 
examination by a physician with 
appropriate expertise who, 
preferably, has not previously 
examined the veteran, to determine 
the severity of the veteran's 
service-connected left knee 
disability.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed, and all findings should 
be reported in detail.  Tests of 
joint motion against varying 
resistance should be performed. 

The extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician must 
identify any objective evidence of 
pain or functional loss due to pain.  
The specific functional impairment 
due to pain must be identified.  The 
physician must also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and all 
functional impairments (due to pain 
or otherwise) should be equated to 
additional degrees of limitation of 
motion (beyond that shown 
clinically).  The physician must 
also provide an opinion concerning 
the impact of the veteran's service-
connected left knee disability on 
his ability to work.  The veteran's 
claims file, including a copy of 
this remand, must be made available 
to the examiner for review.  

2.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issue of 
entitlement to an increased 
disability rating for postoperative 
residuals of a left knee injury.  In 
re-adjudicating the increased rating 
claim, the RO should consider all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities 
in 38 C.F.R. Part 4 and application 
of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The RO should also 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative with an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



